PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/794,720
Filing Date: 8 Jul 2015
Appellant(s): Lee et al.



__________________
Yuan Zhang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22nd, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-10, 12, and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0103138) herein after Huang ‘138 and in view of Huang et al. (US 2012/0120023) herein after Huang ‘023 and further in view of Joo (US 2008/0227507).
	Regarding claim 1, Huang ‘138 discloses a manufacturing method and structure of a curved capacitive touch panel for electronic devices or equipment (i.e., display device) (0008, 0009, and 0055) including a glass substrate (i.e., cover window having a first surface and a second surface facing away from the first surface and an end surface 
	While Huang ‘138 discloses the touch panel being integrated onto a surface of a display panel (0055), Huang ‘138 does not teach an adhesive layer on the display panel and attaching the first surface of the display panel to the second surface of the cover window.
	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses attaching a display panel to a cover window and the touch panel via an adhesive layer (0012 and 0013). 
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Huang ‘138 to be attached to the cover window with an adhesive, as taught by Huang ‘023, to bond the layers together (0031).
	Huang ‘138 does not teach the ends of the FPCB being at a different height from a corresponding end of the cover window, wherein the end of the panel member and the corresponding end of the cover window are not arranged to overlap with each other and wherein the end of the panel member on the surface of the curved surface of the cover window is arranged to cover a portion and expose another portion of the surface of the 
	Joo, in the analogous field of curved mobile device screens (0003), discloses a panel member having ends which are shorter than the cover window (Fig. 6) and wherein the panel member extends across both the flat portion and the curved portions of the cover window (Fig. 6 and 8, and 0066).
	A person of ordinary skill in the art would have found sizing the FPCB of Huang ‘138 to be smaller than the cover window, as taught by Joo an obvious modification to make in order to adjust the touch signal on the side of the device (0066). When the panel member is on the surface of the second curved surface of the cover window and the end is shorter than the end of the cover window, the end of the panel member is necessarily arranged to cover a portion and expose another portion of the surface of the second curved surface of the cover window. 
	Joo does not expressly disclose wherein the end surface of the panel member and the end surface of the cover window form an acute angle, however, applicant defines acute angle as being any angle ranging greater than 0o and less than 90o. Joo discloses in Fig. 6 and 8 the end surfaces of the cover window and panel member forming an angle of 90o and 0o which are substantially close to the end points of 0o and 90o. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

	Regarding claim 2, Fig. 8 of Huang ‘138 discloses the panel member being smaller in at least one of a length or a width than the cover window.

    PNG
    media_image2.png
    167
    510
    media_image2.png
    Greyscale

	Regarding claim 4, as can be seen from Fig. 19, a flat portion extends from the curved portion.

    PNG
    media_image3.png
    274
    585
    media_image3.png
    Greyscale

Regarding claim 5, the adhesive layer extends along the entire surface of the glass substrate and therefore, the panel member would be laminated entirely on the planar flat central portion (see Fig. 6-8).
	Regarding claim 6, as can be seen from Fig. 19, the curved peripheral portion comprises a plurality of curved peripheral portions (outer and inner curved surfaces 21 b and 22b (Fig. 19).
	Regarding claim 7, as can be seen from Fig. 19, the FPCB extends along the inner surface of the glass substrate and therefore has a first panel portion laminated on the flat central portion and a second panel portion extending in a curved shape from the first panel portion and laminated (via adhesive) on the curved peripheral portion (Fig. 19, 0051-0052).
Regarding claims 8 and 9, as can be seen from Fig. 8 (reproduced below), the cover window has a surface having a curvature radius in which the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image4.png
    349
    689
    media_image4.png
    Greyscale

Regarding claim 10, the FPCB is formed on a recessed outer surface of the cover window.
	Regarding claim 12, the panel member of Huang ‘138 is a flexible printed circuit board (0009).
	Regarding claim 44, Huang ‘138 discloses a manufacturing method and structure of a curved capacitive touch panel for electronic devices or equipment (i.e., display device) (0008, 0009, and 0055) including a glass substrate (i.e., cover window having a first surface and a second surface facing away from the first surface and an end surface at the end of the cover window connecting the first surface and the second surface) having a central portion that is flat with one end that is connected to the central portion and having a first curved surface and another end that is connected to the central portion and has a second curved surface (Fig. 19, 0062) and a flexible printed circuit board (FPCB) (i.e., a panel member which is a touch screen panel and having a first surface and a second surface facing away from the first surface and an end surface at the corresponding end of the panel member connecting the first surface and the second surface) provided on an outer surface of the central portion and the ends of the cover window the panel member being partially curved (0009, Fig. 19, 0051 and 0052). Wherein the end of the FPCB is on a surface of the second curved surface of the glass substrate. 

    PNG
    media_image3.png
    274
    585
    media_image3.png
    Greyscale


	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses attaching a display panel to a cover window and the touch panel via an adhesive layer (0012 and 0013). 
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Huang ‘138 to be attached to the cover window with an adhesive, as taught by Huang ‘023, to bond the layers together (0031).
	Huang ‘138 does not teach the ends of the FPCB being at a different height from a corresponding end of the cover window, wherein the end of the panel member and the corresponding end of the cover window are not arranged to overlap with each other and wherein the end of the panel member on the surface of the curved surface of the cover window is arranged to cover a portion and expose another portion of the surface of the curved portion of the cover window and wherein the end surfaces of the panel member and cover window form an acute angle.
	Joo, in the analogous field of curved mobile device screens (0003), discloses a panel member having ends which are shorter than the cover window (Fig. 6) and wherein the panel member extends across both the flat portion and the curved portions of the cover window (Fig. 6 and 8, and 0066).
	A person of ordinary skill in the art would have found sizing the FPCB of Huang ‘138 to be smaller than the cover window, as taught by Joo an obvious modification to make in order to adjust the touch signal on the side of the device (0066). When the 
	Joo does not expressly disclose wherein the end surface of the panel member and the end surface of the cover window form an acute angle, however, applicant defines acute angle as being any angle ranging greater than 0o and less than 90o. Joo discloses in Fig. 6 and 8 the end surfaces of the cover window and panel member forming an angle of 90o and 0o which are substantially close to the end points of 0o and 90o. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Alternatively, Joo teaches the display panel having a curved shape in order to provide touch signal on the side of the device (0066). It would have been obvious to a person of ordinary skill that given Joo teaches positioning of the display panel on a curved side surface in relation to the cover window (i.e., being on a curved surface there 
Regarding claim 45, the FPCB is formed on a recessed outer surface of the cover window.
	Regarding claims 46 and 47, as can be seen from Fig. 6 of Joo, the panel member is different in size than the cover window, that size being smaller than the size of the cover window (Fig. 6).
	Regarding claim 48, as can be seen from Fig. 19, both ends of the panel member are disposed on at least one of the first curved surface and the second curved surface of the cover window.
	Regarding claim 49, While Huang ‘138 discloses the touch panel being integrated onto a surface of a display panel (0055), Huang ‘138 does not teach an adhesive layer provided on the cover window and a second adhesive layer provided on the touch panel and attaching the display panel to the touch panel.
	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses a first optical adhesive layer formed between the cover lens and touch panel and a second optical adhesive layer formed between the touch panel and display panel (0012 and 0013).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Huang ‘138 to include a second adhesive 
	Regarding claim 50, the panel member of Huang ‘138 is a flexible printed circuit board (0009).
Regarding claim 51, as can be seen from Fig. 19, both the first curved surface and the second curved surface is a curved surface having at least one radius of curvature.

	Claims 1, 2, 4-10, 12, and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2008/0227507) and further in view of Huang et al. (US 2012/0120023) herein after Huang ‘023.
Regarding claim 1, Joo discloses a cover for a mobile device having a cover window (110) comprising curved peripheral portions and having a first surface and a second surface facing away from the first surface and an end surface at the end of the cover window connecting the first surface and the second surface; and a panel member (140 and 115) having a first surface and a second surface facing away from the first surface and an end surface at the corresponding end of the panel member connecting the first surface and the second surface and adhered (i.e., laminated) on the cover window (0051). The panel member (115, 140) includes a display module and conductive film (i.e., touch screen panel) (0047 and 0064). 

    PNG
    media_image5.png
    312
    540
    media_image5.png
    Greyscale

While Joo discloses the display being adhered to the cover window (0051), Joo does not specifically teach an adhesive layer on the display panel and attaching the first surface of the display panel to the second surface of the cover window.
	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses attaching a display panel to a cover window and the touch panel via an adhesive layer (0012 and 0013).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Joo to include a first and second adhesive layer formed between the touch panel and cover window and touch panel and display panel, respectively, both made of the same material (i.e., optical adhesive), as taught by Huang ‘023, to bond the layers together (0031).
	 Joo further teaches the panel member (115, 140) being on a lower outer surface of the central portion of the cover window and an end of the panel member is at a different height from a corresponding end of the cover window and the ends do not overlap with each other.

    PNG
    media_image6.png
    285
    596
    media_image6.png
    Greyscale

Joo teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 7 and 8, when the display panel is partially curved, there are ends of the panel member (140a) being on the curved surface/ends of the cover window.

    PNG
    media_image7.png
    349
    648
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    242
    388
    media_image8.png
    Greyscale


	Alternatively, applicant defines acute angle as being any angle ranging greater than 0o and less than 90o. Joo discloses in Fig. 6 and 8 the end surfaces of the cover window and panel member forming an angle of 90o and 0o which are substantially close to the end points of 0o and 90o. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Regarding claim 2, as can be seen from Fig. 6, the panel member is smaller in at least a length or a width than the cover window.

    PNG
    media_image6.png
    285
    596
    media_image6.png
    Greyscale

	Regarding claim 4, as can be seen from 6 above, the cover window comprises a flat portion extending from the curved portion.
	Regarding claim 5, the panel member is adhered entirely on the flat portion (0051, Fig. 6).
Regarding claim 6, the curved portion comprises a plurality of curved portions (Fig. 6).
	Regarding claim 7, as can be seen from Fig. 8, the panel member can extend along the curved shape and is adhered around the flat and curved portions (Fig. 8, 0051 and 0066).
Regarding claims 8 and 9, as can be seen from Fig. 8 (reproduced below), the curved surface has a curvature radius and the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image9.png
    410
    421
    media_image9.png
    Greyscale

	Regarding claim 10, the display panel is formed on a recessed outer surface of the cover window (See Fig. 6).
	Regarding claim 12, as can be seen from Fig. 8, the display panel (240) and conductive film (215) which make up the panel member are curved and therefore would necessarily be flexible.
	Regarding claim 44, Joo discloses a cover for a mobile device having a cover window (110), as can be seen from Fig. 2, the cover window comprises a central portion that is flat, there is one end that is connected to the central portion having a first curved surface, and there is another end that is connected to the central portion that has a second curved surface. The cover window having a first surface and a second surface facing away from the first surface, and an end surface at an end of the cover window connecting the first surface and the second surface.,

    PNG
    media_image5.png
    312
    540
    media_image5.png
    Greyscale

	As can be seen from Fig. 6, the panel member (115, 140) is on a lower outer surface of the central portion of the cover window and an end of the panel member is at a different height from a corresponding end of the cover window and the ends do not overlap with each other. The panel member having a first surface and a second surface away from the first surface, and an end surface at the corresponding end of the panel member connecting the first surface and the second surface.

    PNG
    media_image6.png
    285
    596
    media_image6.png
    Greyscale

While Joo discloses the display being adhered to the cover window (0051), Joo does not specifically teach an adhesive layer on the display panel and attaching the first surface of the display panel to the second surface of the cover window.
	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses attaching a display panel to a cover window and the touch panel via an adhesive layer (0012 and 0013).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Joo to include a first and second adhesive layer formed between the touch panel and cover window and touch panel and display panel, respectively, both made of the same material (i.e., optical adhesive), as taught by Huang ‘023, to bond the layers together (0031).
Joo further teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 7 and 8, when the display panel is partially curved, there are ends of the panel member (140a) being on the curved surface/ends of the cover window.

    PNG
    media_image7.png
    349
    648
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    242
    388
    media_image8.png
    Greyscale

	Joo does not expressly teach both the end of the panel member and cover window not overlapping and an end of the panel member being on a surface of the second curved surface of the cover window and being arranged to cover a substantial portion and expose another portion of the surface of the second curved surface of the cover window or the end surface of the panel member and the end surface of the cover window form an acute angle. However Joo teaches a panel member having ends which do no overlap with the cover window (Fig. 6) and wherein the end of the panel member is on a surface of the second curved surface of the cover window (Fig. 8, and 0066). Therefore, it would be obvious for a person of ordinary skill in the art to arrange the end of the panel member to be on the surface of the second curved surface of the cover window AND the end of the panel member being shorter than the end of the cover 
	Alternatively, applicant defines acute angle as being any angle ranging greater than 0o and less than 90o. Joo discloses in Fig. 6 and 8 the end surfaces of the cover o and 0o which are substantially close to the end points of 0o and 90o. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Regarding claim 45, the panel member is attached to the outer surface of the cover window that is recessed (Fig. 6).
	Regarding claims 46 and 47, as can be seen from Fig. 6, the panel member is different in size than the cover window, that size being smaller than the size of the cover window (Fig. 6).
	Regarding claim 48, both ends of the panel member are disposed on the first curved surface or the second curved surface of the cover window (Fig. 8, 0066).
Regarding claim 49, as discussed above, while Joo discloses the display being adhered to the cover window (0051), Joo does not specifically teach a first adhesive layer on the touch panel and attaching the touch panel to the cover window and a second adhesive layer on the display panel and attaching the display panel to the touch panel.
	Huang ‘023 in the analogous field of touch-screen displays (0001), discloses a first optical adhesive layer formed between the cover lens and touch panel and a second optical adhesive layer formed between the touch panel and display panel (0012 and 0013).

	Regarding claim 50, as can be seen from Fig. 8, the display panel (240) and conductive film (215) which make up the panel member are curved and therefore would necessarily be flexible.
Regarding claims 51, as can be seen from Fig. 8 the first and second curved surface has at least one radius of curvature.

	Claims 1, 2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Verthein (US 2011/0261002) in view of Bouten et al. (US 2010/0264817).
	Regarding claim 1, Verthein discloses a display device (0017) comprising a protective layer (cover window; 106) comprising a curved portion  and a first surface and a second surface facing away from the firs surface and an end surface at the corresponding end of the protective layer connecting the first surface and the second surface; and a display member (panel member; 104) having a first surface and a second surface facing away from the first surface, and an end surface at the end of the panel member connecting the first surface and the second surface; and adhesive layer on the display panel and attaching the display panel to the cover window (0043). The adhesive layer disposed between the first surface of the display member and the second surface of the cover window. The end of the panel member being a different 

    PNG
    media_image10.png
    373
    551
    media_image10.png
    Greyscale

	Verthein does not disclose the end of the panel member and the corresponding end of the cover window are not arranged to overlap with each other.
	Bouten, in the analogous field of display devices, discloses where the end of the protective layer (430) and display panel (120, 102, 170) do not overlap each other (Fig. 4-6).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the end of the protective layer and end of the panel member of Verthein to not overlap as taught by Bouten, in order to leave room for the formation of an edge seal significantly limiting fluid permeation at the edge of the display (0023).
o and less than 90o. Fig. 4-6 of Bouten disclose the end surfaces of the cover window and panel member forming an angle of 0o -which is substantially close to the endpoint of greater than 0o. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Regarding claim 2, as can be seen from Fig. 1, the panel member is smaller in at least a length or a width than the cover window.
	Regarding claim 4, as can be seen from 1 above, the cover window comprises a flat portion extending from the curved portion.

    PNG
    media_image11.png
    373
    557
    media_image11.png
    Greyscale

Regarding claim 5, the panel member is adhered entirely on the flat portion (0043, Fig. 1).
	Regarding claim 6, the curved portion comprises a plurality of curved portions (Fig. 1).
	Regarding claim 7, as can be seen from Fig. 1, the panel member extends along the curved shape and is adhered around the flat and curved portions (Fig. 1, 0043
Regarding claims 8 and 9, as can be seen from Fig. 1 (reproduced below), the curved surface has a curvature radius and the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image12.png
    373
    551
    media_image12.png
    Greyscale

	Regarding claim 10, the display panel is formed on a recessed outer surface of the cover window (See Fig. 1).
	Regarding claim 12, Verthein discloses the panel member being flexible (0018).	

	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Huang ‘023 as applied to claim 44 above and further in view of Wang et al. (US 2008/0074022).
	Regarding claim 53, Joo discloses the limitations of claims 44 as discussed above. Joo further discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel of Joo for the OLED display panel as disclosed by Wang would have yielded predictable results (i.e., a display for visual information) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.1.B.
.

	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘138 in view of Huang ‘023 in view of Joo as applied to claim 44 above and further in view of Wang et al. (US 2008/0074022).
	Regarding claim 53, modified Huang discloses the limitations of claims 44 as discussed above. Huang further discloses the FPCB being integrated onto a surface of a display panel (0055) however does not disclose the structure of the display panel, prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display panel of Huang to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel of Huang for the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.1.B.
	Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Huang, with the expectation of achieving a display device having enhanced impact resistance (0036).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

	Claims 1, 2, 4-10, 12, 44-51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	

	Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
(2) Response to Argument

(A) Response to Appellant’s argument regarding the rejection over Huang et al. (US 2010/013138) herein after Huang ‘138 and in view of Huang et al. (US 2012/0120023) herein after Huang ‘023 and further in view of Joo (US 2008/0227507) starting on page 6 of the Brief
	Appellant argues that 1) Joo discloses the end portion of the cover window and the end portion of the display panel either being arranged on the same line (Fig. 8) or arranged such that the display panel is flat and does not have a curved portion (Fig. 6). Appellant argues that Joo does not provide any insight of the end of the panel member and corresponding end of the cover window being a different height and not overlapping each other and the end of the panel member being on a surface of the second curved surface of the cover window and being arranged to cover a substantial portion and expose another portion of the surface of the second curved surface of the cover window. Appellant further argues 2) that there is no teaching or suggestion in the cited references to adjust the relative size of the FPCB and cover window by adjusting the touch signal on the side of the device or to optimize the size based on how much desired interaction with the side of the device the user has to arrive at the claimed structure. 
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP 2144.01). Joo teaches the panel member extending on the curved surface of the cover window in order to impart touch capacity to the side of the device, therefore it is maintained this is a sufficient teaching to suggest to a person of ordinary skill in the art that length of the panel member is adjusted to provide a desired touch signal on the side of the device based upon how much desired interaction with the side of the device the user will be given. This motivation together with the fact Joo discloses both the feature of the panel member having ends which do no overlap with the cover window (Fig. 6) and the feature of wherein the end of the panel member is on a surface of the second curved surface of the cover window (Fig. 8, 

	Appellant further argues that 4) in an external apparatus the cover window of the present invention provides for a portion of a coupling due to the non-overlapping ends which provides critical and desirable results. When the exposed end portion of the cover window is coupled to the external apparatus, damaging to the panel member due to an external force that is applied to the panel member or a fixed object that contacts the panel member may be avoided. Applicant argues 5) that the references do not teach or suggest the presently recited structure or provide any insight of the advantage of the presently recited structure and therefore it would not have been obvious without impermissible hindsight to modify the device to arrive at the claimed structure.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

(B) Response to Appellant’s argument regarding the rejection over Joo (US 2008/0227507) and further in view of Huang et al. (US 2012/0120023) herein after Huang ‘023 starting on page 12 of the Brief
For at least the same reasons presented above in response to the arguments with respect to independent claims 1 and 44, the rejection of claims 1, 2, 4, 6-10, 12, and 44-51 over Joo in view of Huang ‘023 are maintained.

(C) Response to Appellant’s argument regarding Verthein (US 2011/0261002) in view of Bouten et al. (US 2010/0264817) starting on page 14 of the Brief

	Merriam-Webster dictionary provides three definitions for “curve.” Appellant cites to the second definition, the first definition defines “curve” as bent. During examination, pending claims are given “their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation does not mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. It is noted that appellant’s specification does not limit the structure of the “curved portion” such that the scope would exclude a bend as defined by Merriam-Webster, thus it is maintained that the protective layer of Verthein includes a “curved portion” as claimed.

	Appellant further argues that the display device of Bouten does not teach a display structure having curved portions. Appellant further argues that the structure of Verthein includes a case member 102 and that because of the case member, it is unclear how the modification proposed by the examiner will change the shape of the protective layer and display of Verthein.
In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely no overlap between the cover window and display panel, and in combination with the primary reference, Verthein, discloses the presently claimed invention.
	The proposed modification of Verthein is the protective layer not fully overlapping the display device, as Bouten teaches a protective layer (instant claimed cover window) and analogous to the protective layer of Verthein, not overlapping the display panel. There is no proposed modification of the case member and it is unclear how the presence of the case member in any way would hinder the modification of the protective layer as proposed.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
	/ALICIA J SAWDON/	Primary Examiner, Art Unit 1781                                                                                                                                                                                                        

Conferees:
/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781 

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                   
	

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.